DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on March 10, 2022. 
Claims 1, 3-5, 10-11, and 15-17 have been amended. 
Claims 2, 9, and 14 are canceled.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on March 10, 2022 have been fully considered but are not persuasive. Applicant argues that PELSTER fails to teach the limitation suspension counts respectively corresponding to the plurality of memory blocks because in PELSTER, the suspension counts of tiers respectively correspond to temporally sequential tiers, not to physical memory blocks.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner notes that the dictionary definition of the word “respectively” is “in the order given, in particular,” and the dictionary definition of the word “corresponding” is “related, accompanying.” 
YAMAZAKI [0089] teaches performing parallel writing to logical blocks. PELSTER [ABST] teaches a NAND device having a plurality of tiers and performing a program operation of the tiers, and [0030] also teaches performing program operation on the tiers in an SSD. Therefore, the tiers in PELSTER is analogous to the blocks in YAMAZAKI, where PELSTER [0025] teaches maintaining a suspend counter 114 tracking the amount of used suspends towards the total allowed per program/write operation per NAND device and suspending the program operation for the tier (see also [0030]); [0027] & FIG. 2 also teach an example of allowed suspends of program operation on a NAND device, where the number of maximum allowed suspends is 5, 
Applicant also argues that in PELSTER, suspends on all tiers occur sequentially during a program operation, and therefore, PELSTER does not teach suspend all the operations being performed in parallel on the plurality of memory blocks.
As noted above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. YAMAZAKI [0028] & claim 1 teach performing parallel operations in a plurality of channels, where PELSTER [0025] teach tracking the amount of suspends per NAND device, and [0031-0037] & FIG. 4 teach a multi-tiered progressive suspend-resume mechanism, where in the combination, suspends on all tiers (i.e. comprehensive suspension process) occur when each tier does not exceed the maximum allowed suspends number for each tier, e.g. 1 suspend (i.e. each of the suspension counts is greater than a threshold). In other words, even assuming arguendo that PELSTER’s suspending all tiers occur sequentially, it would be obvious to a person having ordinary skill in the art having the teachings of YAMAZAKI performing parallel operations and PELSTER suspending all tiers meeting a condition, to include PELSTER’s suspending all tiers in YAMAZAKI’s memory system performing parallel operations in a plurality of channels, where in the combination, the parallel operations are suspended.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI (Pub. No.: US 2011/0302361 A1), hereafter YAMAZAKI, in view of SUGAHARA (Pub. No.: US 2021/0202007 A1), hereafter SUGAHARA, and PELSTER (Pub. No.: US 2019/0243577 A1), hereafter PELSTER.
Regarding claim 1, YAMAZAKI teaches:
A memory system comprising: a non-volatile memory device configured to perform operations in parallel on a plurality of memory blocks (YAMAZAKI [0028] teaches a memory system that includes non-volatile memory having a plurality of channel parallel operation elements in which channel parallel operations elements can be performed; see also YAMAZAKI claim 1). 
YAMAZAKI does not appear to explicitly teach a controller configured to: determine, in response to a read request on a plane including a target memory block among the plurality of memory blocks while performing the operations, whether to perform a partial suspension process on the operations based on suspension counts respectively corresponding to the plurality of memory blocks, respectively, and control, when performing the partial suspension process, the non-volatile memory device to suspend an operation being performed on the target memory block, not to suspend other operations being performed on other memory blocks excluding the target memory block among the plurality of memory blocks, and to perform in parallel the other operations and a read operation on the plane based on the read request, wherein the controller determines to perform a comprehensive suspension process on the operations when each of the suspension counts is greater than a threshold, and wherein the controller controls, when performing the comprehensive suspension process, the non-volatile memory device to suspend all the operations being performed in parallel on the plurality of memory blocks.
However, YAMAZAKI in view of SUGAHARA teaches a controller configured to: determine, in response to a read request on a plane including a target memory block among the plurality of memory blocks while performing the operations, whether to perform a partial suspension process on the operations […] (see YAMAZAKI [0028] & claim 1 above for performing parallel operations in a plurality of channels; SUGAHARA [0141] teaches receiving an instruction for an interrupt process during an erase operation, and FIG. 13 depicts plane groups PG1 & PG2 
control, when performing the partial suspension process, the non-volatile memory device to suspend an operation being performed on the target memory block, not to suspend other operations being performed on other memory blocks excluding the target memory block among the plurality of memory blocks, and to perform in parallel the other operations and a read operation on the plane based on the read request (see YAMAZAKI [0028] & claim 1 above for performing parallel operations in a plurality of 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of YAMAZAKI and SUGAHARA before them, to modify YAMAZAKI’s memory system performing parallel operations in a plurality of channels to interrupt operations as taught by SUGAHARA. Using the known technique of interrupt process during an operation to provide the predictable result of interrupting parallel operations in YAMAZAKI would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that YAMAZAKI in view of SUGAHARA was ready for improvement to incorporate the interrupt process during an operation as taught by SUGAHARA.
YAMAZAKI in view of SUGAHARA does not appear to explicitly teach determine […] whether to perform a partial suspension process on the operations based on suspension counts respectively corresponding to the plurality of memory blocks, respectively, wherein the controller determines to perform a comprehensive suspension process on the operations when each of the suspension counts is greater than a threshold, and wherein the controller controls, when performing the comprehensive suspension process, the non-volatile memory device to suspend all the operations being performed in parallel on the plurality of memory blocks.
However, YAMAZAKI in view of SUGAHARA and PELSTER teaches determine […] whether to perform a partial suspension process on the operations based on suspension counts respectively corresponding to the plurality of memory blocks, respectively (YAMAZAKI [0089] teaches performing parallel writing to logical blocks, where PELSTER [ABST] teaches a NAND device having a plurality of tiers and performing a program operation of the tiers, and [0030] also teaches performing program operation on the tiers in an SSD, where PELSTER’s tiers are analogous to YAMAZAKI’s blocks; PELSTER [0025] teaches maintaining a suspend counter 114 tracking the amount of used suspends towards the total allowed per program operation (i.e. write operation, see [0017]) per NAND device and suspending the program operation for the tier (see also [0030]), as well as a watchdog timer 116, where unless the watchdog timer (or pulse value) expires for a tier of performing of a program 
wherein the controller determines to perform a comprehensive suspension process on the operations when each of the suspension counts is greater than a threshold, and wherein the controller controls, when performing the comprehensive suspension process, the non-volatile memory device to suspend all the operations being performed in parallel on the plurality of memory blocks (see YAMAZAKI [0028] & claim 1 above for performing parallel operations in a plurality of channels, where PELSTER [0025] teach tracking the amount of suspends per NAND device, and [0031-0037] & FIG. 4 teach a multi-tiered progressive suspend-resume mechanism, where in the combination, suspends on all tiers (i.e. comprehensive suspension process) occur when each tier does not exceed the maximum allowed suspends number for each tier, e.g. 1 suspend (i.e. each of the suspension counts is greater than a threshold)).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YAMAZAKI, SUGAHARA, and PELSTER before them, to include PELSTER's suspension count in YAMAZAKI and SUGAHARA's 
Regarding claim 10, YAMAZAKI teaches:
A memory system comprising: a non-volatile memory device configured to perform operations in parallel on a plurality of memory blocks (see YAMAZAKI [0028] & claim 1 as taught above in reference to claim 1).
YAMAZAKI does not appear to explicitly teach a controller configured to perform a comprehensive suspension process or a partial suspension process on the operations based on suspension counts respectively corresponding to the plurality of memory blocks, respectively, wherein, when the partial suspension process is performed, the non-volatile memory device suspends an operation being performed on a target memory block among the plurality of memory blocks and does not suspend other operations being performed on other memory blocks excluding the target memory block among the plurality of memory blocks, wherein the controller performs the partial suspension process when at least one of the suspension counts is not greater than a threshold.
However, YAMAZAKI in view of SUGAHARA teaches a controller configured to perform a comprehensive suspension process or a partial suspension process on the operations […] (see YAMAZAKI [0028] & claim 
wherein, when the partial suspension process is performed, the non-volatile memory device suspends an operation being performed on a target memory block among the plurality of memory blocks and does not suspend other operations being performed on other memory blocks excluding the target memory block among the plurality of memory blocks (see YAMAZAKI [0028] & claim 1 and SUGAHARA [0170-0171], [0187], and [0204-0209] as taught above in reference to claim 1).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of YAMAZAKI and SUGAHARA before them, to modify YAMAZAKI’s memory system performing parallel operations in a plurality of channels to interrupt operations as taught by SUGAHARA. Using the known technique of interrupt process during an operation to provide the predictable result of interrupting parallel operations in YAMAZAKI would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that YAMAZAKI in view of SUGAHARA was ready for improvement to incorporate the interrupt process during an operation as taught by SUGAHARA.
YAMAZAKI in view of SUGAHARA does not appear to explicitly teach perform a comprehensive suspension process or a partial suspension process on the operations based on suspension counts respectively corresponding to the plurality of memory blocks, respectively, wherein the controller performs the partial suspension process when at least one of the suspension counts is not greater than a threshold.
However, YAMAZAKI in view of SUGAHARA and PELSTER teaches perform a comprehensive suspension process or a partial suspension process on the operations based on suspension counts respectively corresponding to the plurality of memory blocks, respectively (see YAMAZAKI [0089] & PELSTER [ABST], [0030], [0025], [0027] & FIG. 2 as taught above in reference to claim 1),
wherein the controller performs the partial suspension process when at least one of the suspension counts is not greater than a threshold (see SUGAHARA [0170-0171] & [0187] as taught above in reference to claim 1, where when a read command is received during the foreground erase operation in which a plane of the same power supply group is selected, the foreground erase operation is stopped during the period in which the background read process is being executed, and [0204-0209] teach executing a background read in which a plane of the different power supply group is selected in parallel with the erase operation (i.e. partial suspension process), where PELSTER [0027] & FIG. 2 teach allowing suspend-resumes if the number of maximum allowed suspends has not been exceeded (i.e. not greater than a threshold)).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having 
Regarding claim 4, YAMAZAKI in view of SUGAHARA and PELSTER teaches the elements of claim 1 as outlined above. YAMAZAKI in view of SUGAHARA and PELSTER also teaches:
wherein the controller updates each of the suspension counts when performing the comprehensive suspension process (see PELSTER [0025] as taught above in reference to claim 1 for maintaining a suspend counter tracking the amount of used suspends per NAND device; [0030] also teaches the amount of guaranteed program operation resume progress may be configured to increase from tier to tier as suspend count increases; see also FIG. 4). 
The same motivation that was utilized for combining YAMAZAKI, SUGAHARA, and PELSTER as set forth in claim 1 is equally applicable to claim 4.
Regarding claim 5
wherein the controller determines to perform the partial suspension process when at least one of the suspension counts is not greater than the threshold (see SUGAHARA [0170-0171] & [0187] as taught above in reference to claim 1, where when a read command is received during the foreground erase operation in which a plane of the same power supply group is selected, the foreground erase operation is stopped during the period in which the background read process is being executed, and [0204-0209] teach executing a background read in which a plane of the different power supply group is selected in parallel with the erase operation (i.e. partial suspension process), where PELSTER [0027] & FIG. 2 teach allowing suspend-resumes if the number of maximum allowed suspends has not been exceeded (i.e. not greater than a threshold)). 
The same motivation that was utilized for combining YAMAZAKI, SUGAHARA, and PELSTER as set forth in claim 1 is equally applicable to claim 5.
Regarding claim 8, YAMAZAKI in view of SUGAHARA and PELSTER teaches the elements of claim 1 as outlined above. YAMAZAKI in view of SUGAHARA and PELSTER also teaches:
wherein the controller updates, when performing the partial suspension process, only the suspension count of the target memory block among the suspension counts (see SUGAHARA [0170-0171] & [0187] as taught above in reference to claim 1 for the foreground erase operation being stopped during the period in which the background read process is being  
The same motivation that was utilized for combining YAMAZAKI, SUGAHARA, and PELSTER as set forth in claim 1 is equally applicable to claim 8.
Regarding claim 11, YAMAZAKI in view of SUGAHARA and PELSTER teaches the elements of claim 10 as outlined above. YAMAZAKI in view of SUGAHARA and PELSTER also teaches:
wherein the controller performs a comprehensive suspension process on the operations when each of the suspension counts is greater than the threshold, and wherein the non-volatile memory device suspends all the operations being performed on the plurality of memory blocks according to a control of the controller (see YAMAZAKI [0028] & claim 1 as taught above in reference to claim 1 for performing parallel operations in a plurality of channels, where PELSTER [0025] teach tracking the amount of suspends per NAND device, and [0031-0037] & FIG. 4 teach a multi-tiered progressive suspend-resume mechanism, where in the combination, suspends on all tiers (i.e. comprehensive suspension process) occur when 
The same motivation that was utilized for combining YAMAZAKI, SUGAHARA, and PELSTER as set forth in claim 1 is equally applicable to claim 11.
Regarding claim 13, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.

Claims 3, 6, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI in view of SUGAHARA and PELSTER as applied to claims 1, 5, and 10-11 above, and further in view of KIM (Pub. No.: US 2021/0109673 A1), hereafter KIM.
Regarding claim 3, YAMAZAKI in view of SUGAHARA and PELSTER teaches the elements of claim 1 as outlined above. YAMAZAKI in view of SUGAHARA and PELSTER does not appear to explicitly teach:
wherein the controller increases an allowed operation count per suspension for each of the plurality of memory blocks when each of the suspension counts is greater than the threshold. 
However, KIM teaches the limitation (KIM [0037] & [0042] teach suspend-limit changer 40 dynamically changes the erase/program suspend-limit based on the size of the allocable buffer space, where if the free write 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YAMAZAKI, SUGAHARA, PELSTER, and KIM before them, to include KIM's dynamically changing erase/program suspend-limit in YAMAZAKI, SUGAHARA, and PELSTER 's memory system performing parallel operations in a plurality of channels. One would have been motivated to make such a combination in order to improve quality of service of the storage device by avoiding the allowed number of erase program suspend operations to be too small or too large as taught by KIM ([0027]).
Regarding claim 6, YAMAZAKI in view of SUGAHARA and PELSTER teaches the elements of claim 5 as outlined above. YAMAZAKI in view of SUGAHARA and PELSTER does not appear to explicitly teach:
wherein the controller decreases an allowed operation count per suspension for the target  memory block when the at least one of the suspension counts is not greater than the threshold, and the suspension count of the target memory block is less than each of the suspension counts of the other memory blocks. 
However, KIM teaches the limitation (KIM [0037] & [0042] teach suspend-limit changer 40 dynamically changes the erase/program suspend-limit based on the size of the allocable buffer space, where if the free write 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YAMAZAKI, SUGAHARA, PELSTER, and KIM before them, to include KIM's dynamically changing erase/program suspend-limit in YAMAZAKI, SUGAHARA, and PELSTER 's memory system performing parallel operations in a plurality of channels. One would have been motivated to make such a combination in order to improve quality of service of the storage device by avoiding the allowed number of erase program suspend operations to be too small or too large as taught by KIM ([0027]).
Regarding claim 12, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 15, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI in view of NISHIKAWA (Pub. No.: US 2020/0303012 A1), hereafter NISHIKAWA, and PELSTER.
Regarding claim 17, YAMAZAKI teaches:
A memory system comprising: a non-volatile memory device configured to perform first operations in parallel on a plurality of memory blocks included in a plurality of planes (YAMAZAKI [0028] teaches a memory system that includes non-volatile memory having a plurality of channel parallel operation elements in which channel parallel operations elements can be performed. See also YAMAZAKI claim 4).
YAMAZAKI does not appear to explicitly teach a controller configured to: control the non-volatile memory device to suspend the first operation being performed on a target memory block among the plurality of memory blocks, perform a second operation on a plane including the target memory block based on an allowed operation count per suspension for the target memory block, wherein the allowed operation count per suspension is a maximum number of second operations that are allowed to be performed on the plane after the first operation is suspended and before the suspended first operation is resumed.
However, NISHIKAWA teaches a controller configured to: control the non-volatile memory device to suspend the first operation being performed on a target memory block among the plurality of memory blocks (NISHIKAWA [0076] teaches in response to a request, the control unit issues a suspend command to the NAND memory (i.e. target memory block) to suspend preceding operation),
perform a second operation on a plane including the target memory block based on an allowed operation count per suspension for the target memory block, wherein the allowed operation count per suspension is a maximum number of second operations that are allowed to be performed on the plane after the first operation is suspended and before the suspended first operation is resumed (NISHIKAWA claim 8 teaches the memory controller is also configured to select a second operation executed based on a number of program/erase cycles executed on the target memory block; [0083-0084] also teaches a memory controller that will refer to an erase-suspend plan table that causes the memory to perform an erase operation to a given block as a preceding operation, where [0231] teaches the erase-suspend plan table can be adjusted on the basis of the number of program/erase cycles; claim 9 and [0045] teach the memory controller selecting second operation while the first operation is suspended when the number of times the first operations has been suspended is A, and selecting third operation when the number of times the first operation has been suspended is B, where A<B, and continuing first operation when the number of times the first operation has been suspended is C, where B<C; since either second operation or third operation is executed while suspending the first operation, the second or third operation being executed is seen as an allowed operation per suspension, where the count value is seen as 1; claim 14 also teaches selecting to suspend or not to suspend the first operation to execute another operation in accordance with the number of erased blocks, the number of requests not responded to a host, a ratio of the number of read requests to a total number of read & write requests, an amount of data 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YAMAZAKI and NISHIKAWA before them, to include NISHIKAWA's suspension of operations in YAMAZAKI's memory system with performing parallel operations capabilities. One would have been motivated to make such a combination in order to avoid delay in the system as well as avoiding an increase in latency due to the system not being able to immediately respond to a request due to a preceding operation as taught by NISHIKAWA ([0215]).
YAMAZAKI in view of NISHIKAWA does not appear to explicitly teach the allowed operation count per suspension being adjustable. 
However, PELSTER teaches the limitation (see PELSTER [0025], [0030], and FIG. 4 as taught above in reference to claim 4).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YAMAZAKI, NISHIKAWA, and PELSTER before them, to include PELSTER’s update program operation counts per suspension in YAMAZAKI and NISHIKAWA’s memory system performing parallel operations and suspensions. One would have been motivated to make such a combination in order to reduce program operation latencies such 
Regarding claim 18, YAMAZAKI in view of NISHIKAWA and PELSTER teaches the elements of claim 17 as outlined above. YAMAZAKI in view of NISHIKAWA and PELSTER also teach:
wherein the controller increases the allowed operation count per suspension for each of the plurality of memory blocks when each of suspension counts of the plurality of memory blocks is greater than a threshold (PELSTER [0025] teaches an amount of guaranteed program operation resume progress may be configured to increase from tier to tier (i.e. allowed operation count); [0038-0042] also teach how each tier has a guaranteed amount of progress made in a program operation while total number of suspends are maintained to a predetermined limit (i.e. threshold); see also FIG. 3).
The same motivation that was utilized for combining YAMAZAKI, NISHIKAWA, and PELSTER as set forth in claim 17 is equally applicable to claim 18. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI in view of NISHIKAWA and PELSTER as applied to claim 18 above, and further in view of PARK (Pub. No.: US2020/0257552 A1), hereafter PARK.
Regarding claim 19, YAMAZAKI in view of NISHIKAWA and PELSTER teaches the elements of claim 18 as outlined above. YAMAZAKI in view of NISHIKAWA and PELSTER does not appear to explicitly teach:
wherein the controller controls the non-volatile memory device to suspend all of the first operations being performed on the plurality of memory blocks when each of the suspension counts is greater than the threshold. 
However, PARK teaches the limitation (PARK [0106] teaches a memory controller that determines if number of suspend operations (i.e. suspension counts) is not less than the threshold then the controller will perform suspend operation in on-going mode; [0124-0125] also discloses a memory controller that will control the control logic in the memory device such that it may perform a suspension operation).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YAMAZAKI, NISHIKAWA, PELSTER, and PARK before them, to include PARK’s suspension operation based on a threshold in YAMAZAKI, NISHIKAWA, and PELSTER’s memory system performing parallel operations and suspensions. One would have been motivated to make such a combination in order to provide the system with the capabilities of performing operations on multiple blocks while suspending one target block and such that there is a high quality of service (QoS) maintained as well as provide a more reliable memory system as taught by PARK ([0036-0037] & [0067]).
Regarding claim 20, YAMAZAKI in view of NISHIKAWA and PELSTER teaches the elements of claim 18 as outlined above. YAMAZAKI in view of NISHIKAWA and PELSTER also teaches:
wherein the controller controls the non-volatile memory device to suspend the first operation being performed on the target memory block (NISHIKAWA [0076] teaches in response to a request, the control unit issues a suspend command to the NAND memory to suspend preceding operation (i.e. target memory block)).
The same motivation that was utilized for combining YAMAZAKI and NISHIKAWA as set forth in claim 17 is equally applicable to claim 20.  
YAMAZAKI in view of NISHIKAWA and PELSTER does not appear to explicitly teach to keep performing the first operations on other memory blocks among the plurality of memory blocks when at least one of the suspension counts is not greater than the threshold.
However, PARK teaches the limitation (PARK [0105] teaches a memory controller that may perform read and/or erase operations and will determine if number of suspend operations (i.e. suspension counts) is less than the threshold then the controller will perform suspend operation in cancel mode, see [0030-0032] for the memory controller capable of performing a different variety of suspend modes; see also FIG. 7).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YAMAZAKI, NISHIKAWA, PELSTER, and PARK before .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
INTRATER (Pub. No.: US 2018/0166130 A1) – “CONCURRENT READ AND RECONFIGURED WRITE OPERATIONS IN A MEMORY DEVICE” relates to a write operation that occurs in one of the planes can be concurrent with (or interrupted by) a read operation to the other plane, where the write operation that is reconfigured (partially paused) in response to detection of a read command.
GOMEZ (Pub. No.: US 2018/0032264 A1) – “REDUCING READ LATENCY” relates to keeping track of a suspend count for a given block.
MADRASWALA (Pub. No.: US 2017/0285969 A1) – “METHODS AND APPARATUS TO PERFORM ERASE-SUSPEND OPERATIONS IN 
PARK (Pub. No.: US 2020/0135283 A1) – “MEMORY CONTROLLER AND METHOD OF OPERATING THE SAME” relates to including erase operation info in suspend count information.
ZHANG (Pub. No.: US 2021/0042053 A1) – “PERFORMING OPERATION ON DATA BLOCKS CONCURRENTLY AND BASED ON PERFORMANCE RATE OF ANOTHER OPERATION ON DATA BLOCKS” relates to suspending multiple operations concurrently.
BROWN (Pub. No.: US 2020/0081806 A1) – “FORMING A CONSISTENCY GROUP COMPRISED OF VOLUMES MAINTAINED BY ONE OR MORE STORAGE CONTROLLERS” relates to suspending I/O operations to all volumes simultaneously.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138